   Case 2:19-cr-00725-SDW Document 32 Filed 05/20/20 Page 1 of 1 PageID: 79
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 19-cr-00725 (SDW)
                               *
QUADIR LOYAL                   *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Given that in-person proceedings cannot be conducted safely, proceeding remotely at this time will
allow Defendant to obtain a speedy resolution of his case through sentencing to afford appropriate
punishment and rehabilitation.
Resolving this matter during the scheduled meeting will help ease overcrowding at the facilities
Accordingly, the proceeding(s) held on this date may be conducted by:
housing pre-trial detainee, including defendant.
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




                                                                   s/Susan D. Wigenton
Date: May 20, 2020
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
